DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 16/854,237 filed 04/21/2020.

Information Disclosure Statement
The information disclosure statement filed 04/21/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shawn Lee on 05/04/2021.

Also, please note that a Corrected Notice of Allowance is issued for this application in order to correct minor informalities (incorrect spelling) in dependent claims 7 and 14. For claim 7, the term “semi-circlular” is replaced with “semi-circular”. For claim 14, the term “connetion” is replaced with “connection”. See below.

PROPOSED AMENDMENTS TO CLAIMS

1.	(Currently Amended) A multilayer electronic component comprising: 
a capacitor body having a first surface, as a mounting surface, a second surface opposing the first surface, a third surface and a fourth surface connected to the first and second surfaces and opposing each other, and a fifth surface and a sixth surface connected to the first, second, third, and fourth surfaces and opposing each other, the capacitor body including a dielectric layer and first and second internal electrodes having one ends exposed through the third and fourth surfaces, respectively; 
first and second external electrodes respectively including first and second connection portions disposed on the third and fourth surfaces of the capacitor body, respectively, and first and second band portions disposed on the first surface of the capacitor body and spaced apart from each other; 

a second connection terminal disposed on the second band portion and having a second cutout defined in a lower surface of the second connection terminal opposing the first surface of the capacitor body, the second cutout being open toward the fourth surface of the capacitor body,
wherein the first and second connection terminals include first and second solder accommodating portions below the first and second band portions, the first and second solder accommodating portions formed by the first and second cutouts, respectively, and
wherein the first and second solder accommodating portions are not in direct contact with the first and second band portions by upper surfaces of the first and second connection terminals, respectively, the upper surfaces opposing the lower surfaces of the first and second connection terminals, respectively.  

2.	(Cancelled) 

3.	(Original) The multilayer electronic component of claim 1, wherein upper surfaces of the first and second 

4.	(Original) The multilayer electronic component of claim 1, wherein areas of upper surfaces of the first and second connection terminals are smaller than areas of the first and second band portions, respectively, the upper surfaces opposing the lower surfaces of the first and second connection terminals, respectively.  

5.	(Original) The multilayer electronic component of claim 1, wherein length-width cross sections of the first and second cutouts are arc shaped.  

6.	(Original) The multilayer electronic component of claim 1, wherein length-width cross sections of the first and second cutouts have a quadrangular shape.

7.	(Currently Amended) The multilayer electronic component of claim 1, wherein the first and second cutouts are arranged and configured such that: 
in a bottom view of the first surface of the multilayer electronic component, the first and second cutouts have a semi-circular shape defined by straight lines and curved lines, respectively, and

the first and second cutouts are spaced apart from front and rear surfaces of the first and second connection terminals, respectively, in a width direction of the capacitor body in which the fifth and sixth surfaces oppose to each other.

8.	(Original) The multilayer electronic component of claim 1, wherein the first and second connection terminals are comprised of a conductor.  

9.	(Original) The multilayer electronic component of claim 1, wherein the first and second connection terminals are comprised of an insulator, and 
a conductor layer is disposed on a surface of each of the first and second connection terminals.  

10.	(Original) The multilayer electronic component of claim 1, wherein a conductive bonding layer is disposed between the first band portion and an upper surface of the first connection terminal and between the second band portion and an upper surface of the second connection terminal, the upper surfaces of the first and second connection terminals opposing 

11.	(Original) A board having a multilayer electronic component mounted thereon, the board comprising: 
a substrate having first and second electrode pads on one surface of the substrate; and
the multilayer electronic component according to claim 1, 
wherein the multilayer electronic component and the board are configured such that the first and second connection terminals of the multilayer electronic component are mounted on and connected to the first and second electrode pads, respectively.  

12.	(Currently Amended) A multilayer electronic component comprising: 
a capacitor body having a first surface and a second surface opposing each other in a thickness direction of the capacitor body, a third surface and a fourth surface connected to the first and second surfaces and opposing each other in a length direction of the capacitor body, and a fifth surface and a sixth surface connected to the first, second, third, and fourth surfaces and opposing each other in a width direction of the capacitor body, the capacitor body including a dielectric layer and first and second internal electrodes having one ends exposed through the third and fourth surfaces, respectively;

a first connection terminal and a second connection terminal disposed on the first and second band portions, respectively, 
wherein each of the first and second connection terminals includes a first-thickness portion and a second-thickness portion having thicknesses different from each other in the thickness direction, 
wherein the thickness of the second-thickness portion of each of the first and second connection terminals is smaller than a thickness of the first-thickness portion of each of the first and second connection terminals,
wherein the first and second connection terminals include first and second solder accommodating portions below the first and second band portions, the first and second solder accommodating portions formed by first and second cutouts, respectively, and disposed below the second-thickness portions of the first and second connection terminals, respectively, and
wherein the first and second solder accommodating portions are not in direct contact with the first and second band portions by the second-thickness portions of the first and second connection terminals, respectively.

13.	(Original) The multilayer electronic component of claim 12, wherein a lower surface of the second-thickness portion of each of the first and second connection terminals, in an opposite side of the first surface of the capacitor body, is higher in level than a lower surface of the first-thickness portion of each of the first and second connection terminals, based on a bottommost part of the multilayer electronic component.

14.	(Currently Amended) The multilayer electronic component of claim 12, wherein the second-thickness portion of the first connection terminal extends from an outermost side surface of the first connection terminal to a portion of the first connection terminal in the length direction, and
wherein the second-thickness portion of the second connection terminal extends from an outermost side surface of the second connection terminal to a portion of the second connection terminal in the length direction.

15.	(Original) The multilayer electronic component of claim 12, wherein the first and second connection terminals are symmetrical in shape based on a center axis of the multilayer electronic component.


the second-thickness portion of the second connection terminal is spaced apart from front and rear surfaces of the second connection terminal in the width direction.

17.	(Original) The multilayer electronic component of claim 12, wherein upper surfaces of the first and second connection terminals are flat, the upper surfaces opposing the lower surfaces of the first and second connection terminals, respectively.

18.	(Original) The multilayer electronic component of claim 12, wherein areas of upper surfaces of the first and second connection terminals are smaller than areas of the first and second band portions, respectively, the upper surfaces opposing the lower surfaces of the first and second connection terminals, respectively.

19.	(New)	The multilayer electronic component of claim 1, wherein the first and second connection terminals are formed of copper (Cu) or a Cu alloy.


the first and second connection terminals include a conductor layer disposed on a surface of the first and second connection terminals, respectively, and
the conductor layer is a tin (Sn) plating layer or a gold (Au) plating layer.

21. (New)	The multilayer electronic component of claim 12, wherein the first and second connection terminals are formed of copper (Cu) or a Cu alloy.

22. (New)	The multilayer electronic component of claim 12, wherein the first and second connection terminals are formed of a non-conductive material,
the first and second connection terminals include a conductor layer disposed on a surface of the first and second connection terminals, respectively, and
the conductor layer is a tin (Sn) plating layer or a gold (Au) plating layer.


Allowable Subject Matter
Claims 1, 3-22 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A multilayer electronic component comprising: a capacitor body having a first surface, as a mounting surface, a second surface opposing the first surface, a third surface and a fourth surface connected to the first and second surfaces and opposing each other, and a fifth surface and a sixth surface connected to the first, second, third, and fourth surfaces and opposing each other, the capacitor body including a dielectric layer and first and second internal electrodes having one ends exposed through the third and fourth surfaces, respectively; first and second external electrodes respectively including first and second connection portions disposed on the third and fourth surfaces of the capacitor body, respectively, and first and second band portions disposed on the first surface of the capacitor body and spaced apart from each other; a first connection terminal disposed on the first band portion and having a first cutout defined in a lower surface of the first connection terminal opposing the first surface of the capacitor body, the first cutout being open toward the third surface of the capacitor body; and a second connection terminal disposed on the second band portion and having a second cutout defined in a lower surface of the second connection terminal opposing the first surface of the capacitor body, the second cutout being open toward the fourth surface of the capacitor body, wherein the first and second connection terminals include first and second solder accommodating portions below the first and second band portions, the first and second solder accommodating portions formed by the first and second cutouts, respectively, and wherein the first and second solder accommodating portions are not in direct contact with the first and second band portions by upper surfaces of the first and second connection terminals, respectively, the upper surfaces opposing the lower surfaces of the first and second connection terminals, respectively.  
          Therefore, claim 1 and its dependent claims 3-11, 19, 20 are allowed. 

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 12 with the allowable feature being; A multilayer electronic component comprising: a capacitor body having a first surface and a second surface opposing each other in a thickness direction of the capacitor body, a third surface and a fourth surface connected to the first and second surfaces and opposing each other in a length direction of the capacitor body, and a fifth surface and a sixth surface connected to the first, second, third, and fourth surfaces and opposing each other in a width direction of the capacitor body, the capacitor body including a dielectric layer and first and second internal electrodes having one ends exposed through the third and fourth surfaces, respectively; first and second external electrodes respectively including first and second connection portions disposed on the third and fourth surfaces of the capacitor body, respectively, and first and second band portions disposed on the first surface of the capacitor body and spaced apart from each other; and a first connection terminal and a second connection terminal disposed on the first and second band portions, respectively, wherein each of the first and second connection terminals includes a first-thickness portion and a second-thickness portion having thicknesses different from each other in the thickness direction, 
wherein the thickness of the second-thickness portion of each of the first and second connection terminals is smaller than a thickness of the first-thickness portion of each of the first and second connection terminals, wherein the first and second connection terminals include first and second solder accommodating portions below the first and second band portions, the first and second solder accommodating portions formed by first and second cutouts, respectively, and disposed below the second-thickness portions of the first and second connection terminals, respectively, and wherein the first and second solder accommodating portions are not in direct contact with the first and second band portions by the second-thickness portions of the first and second connection terminals, respectively.
          Therefore, claim 12 and its dependent claims 13-18, 21, 22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHERMAN NG/Primary Examiner, Art Unit 2847